Montgomery, J.
The record in this case contains the testimony offered on the trial and the judgment. No exceptions were taken to rulings on the trial, but it is sought to review the conclusion of the trial judge upon the whole testimony, though no findings of fact or of law were requested. Under these circumstances we cannot review the conclusions reached by the trial judge. We have no means of knowing definitely the grounds upon which the trial judge proceeded. The defeated party has not a right to a trial de novo in this Court. The case is ruled by Haines v. Saviers, 93 Mich. 440, and cases cited.
Judgment is affirmed, with costs.
The other Justices concurred.